DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	This application is a U.S. National Phase Entry of International Application No. PCT/CN2017/110793 filed on 11/14/2017 designating the United States of America and claiming priority to Chinese Patent Application No. 201710349239.3 filed on 05/17/2017, and on 06/12/2018, the USPTO received a certified copy of this document.  Thus, on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time. 
Preliminary Amendment Acknowledged
3.	Acknowledgement is made of the 06/12/2018 preliminary amendment in which: (a) the specification is currently amended; (b) the abstract is currently amended; (c) claims 15-19 are new; (d) claims 1-5, 7 and 9 are currently amended; and (e) claims 6, 8 and 10-14 are original.  Claims 1-19 are currently pending and an office action on the merits follows.
Specification Objections
4.	Paragraph 0046 of the specification needs to be amended to include a period at the end of this paragraph.  Correction is needed.
5.	Paragraph 0095 of the specification needs to be amended to remove a second period at the end of this paragraph.  Correction is needed.
Claim Objections
Claims 10-14 are objected to because of the following informalities:  
Claim 10 at line 2 needs to be changed from “a pixel driving circuit” to “the pixel driving circuit” because “a pixel driving circuit” has already been declared in claim 10 at line 1.  This objection applies to claims 11-14 that depends upon claim 10.  Appropriate correction is required.  
Claim 11 at lines 4-5 needs to be changed from “controlling the driving sub-circuit to charge the charging sub-circuit by the control sub-circuit” to “the controlling the driving sub-circuit to charge the charging sub-circuit by the control sub-circuit” because “controlling the driving sub-circuit to charge the charging sub-circuit by the control sub-circuit” has already been declared in claim 10 at lines 5-6.  This objection applies to claim 12 that depends upon claim 11.  Appropriate correction is required.  
Claim 11 at line 6 needs to be changed from “the control line” to “a control line” to correct a lack of antecedent basis issue.  This objection applies to claim 12 that depends upon claim 11.  Appropriate correction is required.  Note this amendment would provide proper antecedent basis for “the control line” that appears in claim 12 at line 4.
	Claim 12 at lines 1-2 needs to be changed from “providing the voltage to the driving sub-circuit” to “the providing the voltage to the driving sub-circuit” because “providing the voltage to the driving sub-circuit” has already been declared in claim 10 at line 7.  Appropriate correction is required.
	Claim 12 at line 8 needs to be changed from “the data line” to “a data line” to correct a lack of antecedent basis issue.  This objection applies to claim 12 that depends upon claim 11.  Appropriate correction is required.
Claim 13 at line 7 needs to be changed from “the control line” to “a control line” to correct a lack of antecedent basis issue.  This objection applies to claim 14 that depends upon claim 13.  Appropriate correction is required.  Note this amendment would provide proper antecedent basis for “the control line” that appears in claim 14 at line 4.
Claim 13 at line 9 needs to be changed from “the data line” to “a data line” to correct a lack of antecedent basis issue.  This objection applies to claim 14 that depends upon claim 13.  Appropriate correction is required.
Claim 13 at line 10 needs to be changed from “the first thin film transistor” to “a first thin film transistor” to correct a lack of antecedent basis issue.  This objection applies to claim 14 that depends upon claim 13.  Appropriate correction is required.
Claim 14 at lines 1-3 needs to be changed from “providing the voltage to the driving sub-circuit” to “the providing the voltage to the driving sub-circuit” because “providing the voltage to the driving sub-circuit” has already been declared in claim 10 at line 7.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-5, 9-10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0300532 A1 to Tan et al. (“Tan”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As to claim 1, Tan discloses a pixel driving circuit (Fig. 3; ¶¶0032, 0073-0076), comprising: a control sub-circuit(T1, TC)(Fig. 3; ¶¶0073-0075), a charging sub-circuit(Cs)(Fig. 3; ¶0076), a driving sub-circuit(DTFT)(Fig. 3; ¶0074) and a light-emitting sub-circuit(OLED)(Fig. 3; ¶¶0072, 0082),
	wherein the control sub-circuit(T1, TC)(Fig. 3; ¶¶0073-0075) is connected with a data line(Vdata)(Fig. 3; ¶0074) and a control line(Vscan)(Fig. 3; ¶0074), and the control sub-circuit(T1, TC)(Fig. 3; ¶¶0073-0075) is connected with the driving sub-circuit(DTFT)(Fig. 3; ¶0074) through a first node (Fig. 3: DTFT, TC; ¶¶0075, 0078 – node directly connecting DTFT’s gate terminal and TC may be considered to be a first node) and a second node (Fig. 3: Cs, DTFT, OLED; ¶0082 – node directly connecting DTFT’s bottom source/drain terminal, OLED and Cs may be considered to be a second node);
	the charging sub-circuit(Cs)(Fig. 3; ¶0076) is connected with the driving sub-circuit(DTFT)(Fig. 3; ¶0074) through the first node (Fig. 3: DTFT, TC; ¶¶0075, and a third node (Fig. 3: DTFT, TC, V1; ¶¶0075, 0078 – node directly connecting DTFT’s top source/drain terminal, V1 and TC may be considered to be a third node);
	a first end(OLED’s top electrode)(Fig. 3; ¶0082) of the light-emitting sub-circuit(OLED)(Fig. 3; ¶¶0072, 0082) is connected with the driving sub-circuit(DTFT)(Fig. 3; ¶0074), and a second end(OLED’s bottom electrode)(Fig. 3; ¶0082) of the light-emitting sub-circuit(OLED)(Fig. 3; ¶¶0072, 0082) is connected with a first power supply(VDD)(Fig. 3: OLED; ¶¶0079, 0082 – OLED’s bottom electrode is coupling connected to VDD) or a second power supply(VSS)(Fig. 3: OLED; ¶¶0080, 0082 – OLED’s bottom electrode is coupling connected to VSS);
	the driving sub-circuit(DTFT)(Fig. 3; ¶0074) comprises a first thin film transistor(DTFT)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074); and
	the control sub-circuit(T1, TC)(Fig. 3; ¶¶0073-0075) is configured to control the first thin film transistor(DTFT)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074, 0086) to charge the charging sub-circuit(Cs)(Fig. 3; ¶0076, 0086) through the first node (Fig. 3: DTFT, TC; ¶¶0075, 0078 – node directly connecting DTFT’s gate terminal and TC may be considered to be a first node) and the third node (Fig. 3: DTFT, TC, V1; ¶¶0075, 0078 – node directly connecting DTFT’s top source/drain terminal, V1 and TC may be considered to be a third node), the charging sub-circuit(Cs)(Fig. 3; ¶0076) is configured to provide a voltage (¶0087) to the driving sub-circuit(DTFT)(Fig. 3; ¶0074) through the first node (Fig. 3: DTFT, TC; , and the driving sub-circuit(DTFT)(Fig. 3; ¶0074) is configured to drive the light-emitting sub-circuit(OLED)( Fig. 3; ¶¶0072, 0082) to emit light (¶¶0072, 0087).
	
	As to claim 2, Tan discloses wherein the charging sub-circuit (Cs)(Fig. 3; ¶0076, 0086) comprises a storage capacitor(Cs)(Fig. 3; ¶0076), a first end(top electrode of Cs)(Fig. 3; ¶0076) of the storage capacitor(Cs)(Fig. 3; ¶0076) is connected with the first node (Fig. 3: DTFT, TC; ¶¶0075, 0078, 0087 – node directly connecting DTFT’s gate terminal and TC may be considered to be a first node), a second end(bottom electrode of Cs)(Fig. 3; ¶0076) of the storage capacitor(Cs)(Fig. 3; ¶0076) is connected with the third node (Fig. 3: DTFT, TC, V1; ¶¶0075, 0078 – node directly connecting DTFT’s top source/drain terminal, V1 and TC may be considered to be a third node, which is coupling connected to the bottom electrode of Cs), and the third node (Fig. 3: DTFT, TC, V1; ¶¶0075, 0078 – node directly connecting DTFT’s top source/drain terminal, V1 and TC may be considered to be a third node, which is coupling connected to the second power supply Vss) is connected with the second power supply(VSS)(Fig. 3: OLED; ¶¶0080, 0082 – OLED’s bottom electrode is coupling connected to VSS).

	As to claim 3, Tan discloses wherein a gate electrode(DTFT’s gate)(Fig. 3; ¶0074) of the first thin film transistor(DTFT)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074) of the driving sub-circuit(DTFT)(Fig. 3; ¶0074) is connected with the first node (Fig. 3: DTFT, TC; ¶¶0075, 0078, 0087 – node directly connecting DTFT’s gate terminal and TC may be considered to be a first node), a source electrode(DTFT’s bottom electrode)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074) of the first thin film transistor(DTFT)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074) is connected with the third node (Fig. 3: DTFT, TC, V1; ¶¶0075, 0078 – node directly connecting DTFT’s top source/drain terminal, V1 and TC may be considered to be a third node, which is coupling connected to DTFT’s bottom/source electrode), and a drain electrode(DTFT’s top electrode)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074) of the first thin film transistor(DTFT)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074) is connected with the second node (Fig. 3: Cs, DTFT, OLED; ¶0082 – node directly connecting DTFT’s bottom source/drain terminal, OLED and Cs may be considered to be a second node, which is coupling connected to DTFT’s top/drain electrode).

	As to claim 4, Tan discloses wherein the light-emitting sub-circuit (OLED)(Fig. 3; Fig. 3; ¶¶0072, 0082) comprises a light-emitting component(OLED)(Fig. 3; Fig. 3; ¶¶0072, 0082), a cathode(bottom electrode of OLED)(Fig. 3; ¶0082) of the light-emitting component(OLED)(Fig. 3; Fig. 3; ¶¶0072, 0082) is connected with the second node (Fig. 3: Cs, DTFT, OLED; ¶0082 – node directly connecting DTFT’s bottom source/drain terminal, OLED and Cs may be considered to be a second node, which is coupling connected to the cathode/bottom electrode of OLED), and an anode(top electrode of OLED)(Fig. 3; ¶0082) of the light-emitting component(OLED)(Fig. 3; Fig. 3; ¶¶0072, 0082) is connected with the first power supply(VDD)(Fig. 3: OLED; ¶¶0079, 0082 – OLED’s top/anode electrode is coupling connected to VDD).

As to claim 5, Tan discloses wherein the control sub-circuit(T1, TC)(Fig. 3; ¶¶0073-0075) comprises a second thin film transistor(T1)(Fig. 3; ¶¶0036, 0074) and a third thin film transistor(TC)(Fig. 3; ¶¶0036, 0075),
	a gate electrode(T1’s gate)(Fig. 3; ¶0074) of the second thin film transistor(T1)(Fig. 3; ¶0074) and a gate electrode(TC’s gate)(Fig. 3; ¶0075) of the third thin film transistor(TC)(Fig. 3; ¶¶0036, 0075) are connected with each other(TC’s gate and T1’s gate)(Fig. 3; ¶¶0036, 0074, 0075), and are both connected with the control line(Vscan)(Fig. 3; ¶0074);
	a drain electrode(T1’s electrode directly connected to Vdata)(Fig. 3; ¶¶0036, 0074) of the second thin film transistor(T1)(Fig. 3; ¶¶0036, 0074) is connected with the data line(Vdata)(Fig. 3; ¶0074); 
a source electrode(T1’s electrode directly connected to Cs)(Fig. 3; ¶¶0036, 0074) of the second thin film transistor(T1)(Fig. 3; ¶¶0036, 0074), a drain electrode(TC’s electrode directly connected to Cs)(Fig. 3; ¶¶0036, 0075) of the third thin film transistor(TC)(Fig. 3; ¶¶0036, 0075) are connected with the first node (Fig. 3: DTFT, TC; ¶¶0075, 0078, 0087 – node directly connecting DTFT’s gate terminal and TC may be considered to be a first node, which is coupling connected to both T1’s source electrode {i.e., T1’s electrode directly connected to Cs} and TC’s drain electrode {i.e., TC’s electrode directly connected to Cs}.); and
	a source electrode(TC’s electrode directly connected to V1)(Fig. 3; ¶¶0036, 0075) of the third thin film transistor(TC)(Fig. 3; ¶¶0036, 0075) is connected with the second node (Fig. 3: Cs, DTFT, OLED; ¶0082 – node directly connecting DTFT’s bottom source/drain terminal, OLED and Cs may be considered to be a second node, which is coupling connected to TC’s source electrode {i.e., TC’s electrode directly connected to V1}.).

	As to claim 9, Tan discloses the pixel driving circuit according to claim 1 (see the above analysis of claim 1).
	Tan further discloses a display device (¶0093), comprising the pixel driving circuit according to claim 1 (¶0093 and see the above analysis of claim 1).

	As to claim 10, Tan discloses a driving method of a pixel driving circuit (Fig. 3; ¶¶0032, 0073-0076, 0084-0087), wherein the driving method is based on a pixel driving circuit (Fig. 3; ¶¶0032, 0073-0076, 0084-0087), the pixel driving circuit (Fig. 3; ¶¶0032, 0073-0076) comprises a control sub-circuit(T1, TC)(Fig. 3; ¶¶0073-0075), a charging sub-circuit (Cs)(Fig. 3; ¶0076), a driving sub-circuit(DTFT)(Fig. 3; ¶0074), a light-emitting sub-circuit(OLED)(Fig. 3; Fig. 3; ¶¶0072, 0082), and a first power supply (VDD)(Fig. 3: OLED; ¶¶0079, 0082 – OLED’s bottom electrode is coupling connected to VDD), the driving method (Fig. 3; ¶¶0032, 0073-0076, 0084-0087) comprises:
	controlling the driving sub-circuit(DTFT)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074, 0086) to charge the charging sub-circuit(Cs)(Fig. 3; ¶0076, 0086) by the control sub-circuit (T1, TC)(Fig. 3; ¶¶0073-0075, 0086); and
	providing a voltage (¶0087) to the driving sub-circuit (DTFT)(Fig. 3; ¶0074) by the charging sub-circuit (Cs)(Fig. 3; ¶0076) so as to drive the light-emitting sub-circuit(OLED)(Fig. 3; Fig. 3; ¶¶0072, 0082) to emit light (¶¶0072, 0087).

	As to claim 15, Tan discloses wherein the light-emitting sub-circuit(OLED)(Fig. 3; ¶0082) comprises a light-emitting component(OLED)(Fig. 3; ¶¶0072, 0082), a cathode(bottom electrode of OLED)(Fig. 3; ¶0082) of the light-emitting component(OLED)(Fig. 3; ¶0082) is connected with the second node (Fig. 3: Cs, DTFT, OLED; ¶0082 – node directly connecting DTFT’s bottom source/drain terminal, OLED and Cs may be considered to be a second node, which is coupling connected to the cathode/bottom electrode of OLED), and an anode(top electrode of OLED)(Fig. 3; ¶0082) of the light-emitting component(OLED)(Fig. 3; ¶0082) is connected with the first power supply(VDD)(Fig. 3: OLED; ¶¶0079, 0082 – OLED’s top/anode electrode is coupling connected to VDD).

As to claim 16, Tan discloses wherein the control sub-circuit(T1, TC)(Fig. 3; ¶¶0073-0075) comprises a second thin film transistor(T1)(Fig. 3; ¶¶0036, 0074) and a third thin film transistor(TC)(Fig. 3; ¶¶0036, 0075),
	a gate electrode(T1’s gate)(Fig. 3; ¶0074) of the second thin film transistor(T1)(Fig. 3; ¶0074) and a gate electrode(TC’s gate)(Fig. 3; ¶0075) of the third thin film transistor(TC)(Fig. 3; ¶¶0036, 0075) are connected with each other(TC’s gate and T1’s gate)(Fig. 3; ¶¶0036, 0074, 0075), and are both connected with the control line(Vscan)(Fig. 3; ¶0074);
	a drain electrode(T1’s electrode directly connected to Vdata)(Fig. 3; ¶¶0036, 0074) of the second thin film transistor(T1)(Fig. 3; ¶¶0036, 0074) is connected with the data line(Vdata)(Fig. 3; ¶0074); 
a source electrode(T1’s electrode directly connected to Cs)(Fig. 3; ¶¶0036, 0074) of the second thin film transistor(T1)(Fig. 3; ¶¶0036, 0074), a drain electrode(TC’s electrode directly connected to Cs)(Fig. 3; ¶¶0036, 0075) of the third thin film transistor(TC)(Fig. 3; ¶¶0036, 0075) are connected with the first node (Fig. 3: DTFT, TC; ¶¶0075, 0078, 0087 – node directly connecting DTFT’s gate terminal and TC may be considered to be a first node, which is coupling connected to both T1’s source electrode {i.e., T1’s electrode directly connected to Cs} and TC’s drain electrode {i.e., TC’s electrode directly connected to Cs}.); and
	a source electrode(TC’s electrode directly connected to V1)(Fig. 3; ¶¶0036, 0075) of the third thin film transistor(TC)(Fig. 3; ¶¶0036, 0075) is connected with the second node (Fig. 3: Cs, DTFT, OLED; ¶0082 – node directly connecting DTFT’s bottom source/drain terminal, OLED and Cs may be considered to be a second node, which is coupling connected to TC’s source electrode {i.e., TC’s electrode directly connected to V1}.).
9.	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0371586 A1 to Chen et al. (“Chen”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As to claim 10, Chen discloses a driving method (Fig. 3a; ¶¶0021-0031 – since the pixel circuit shown in Fig. 3 is similar to the pixel circuit shown in Fig. 2a and therefore the operation of the pixel circuit shown in Fig. 2a discussed in ¶¶0021-00025 to the operation of the pixel circuit shown in Fig. 3a with only the differences between these two pixel circuits being discussed in ¶¶0026-0031) of a pixel driving circuit (Fig. 3a; ¶0026), wherein the driving method (Fig. 3a; ¶¶0021-0031) is based on a pixel driving circuit (Fig. 3a; ¶0026), the pixel driving circuit (Fig. 3a; ¶0026) comprises a control sub-circuit(T1, T2, T4)(Fig. 3a; ¶0030), a charging sub-circuit(Cst)(Fig. 3a; ¶0016), a driving sub-circuit(T3, T5)(Fig. 3a; ¶¶0018, 0030), a light-emitting sub-circuit(OLED)(Fig. 3a; ¶0026), and a first power supply(PVDD)(Fig. 3a: OLED; ¶¶0022, 0026 – OLED’s bottom electrode is coupling connected to PVDD), the driving method (Fig. 3a; ¶¶0021-0031) comprises:
	controlling the driving sub-circuit(T3, T5)(Fig. 3a; ¶¶0018, 0030) to charge the charging sub-circuit(Cst)(Fig. 3a; ¶¶0016, 0028) by the control sub-circuit(T1, T2, T4)(Fig. 3a; ¶0030); and
	providing a voltage (¶¶0022-0023, 0029-0030) to the driving sub-circuit (T3, T5)(Fig. 3a; ¶¶0018, 0030) by the charging sub-circuit(Cst)(Fig. 3a; ¶0016) so as to drive the light-emitting sub-circuit(OLED)(Fig. 3a; ¶0026) to emit light(¶¶0023, 0029-0031).
10.	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0371587 A1 to Chen et al. (“Chen II”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As to claim 10, Chen II discloses a driving method (Fig. 2a; ¶¶0025-0028) of a pixel driving circuit (Fig. 2a; ¶0021), wherein the driving method (Fig. 2a; ¶¶0025-0028) is based on a pixel driving circuit (Fig. 2a; ¶0021), the pixel driving circuit (Fig. 2a; ¶0021) comprises a control sub-circuit(T1, T2, T4)(Fig. 2a; ¶0023), a charging sub-circuit(Cst)(FIG. 2a; ¶0027), a driving sub-circuit(T5, T7)(Fig. 2a; ¶0028), a light-emitting sub-circuit(OLED)(FIG. 2a; ¶0023), and a first power supply(PVDD)(FIG. 2a; ¶0021), the driving method (Fig. 2a; ¶¶0025-0028) comprises:
	controlling the driving sub-circuit(T5, T7)(Fig. 2a; ¶0027) to charge the charging sub-circuit(Cst)(FIG. 2a; ¶0027) by the control sub-circuit(T1, T2, T4)(Fig. 2a; ¶0027 – SCAN turns ON T1 causing T5 to turn ON to charge the lower electrode of CST until it reaches Vdata-Vth at which point T5 is turned OFF and the difference between the top electrode of CST charged at PVDD and the bottom electrode of CST charged at Vdata-Vth is PVDD-Vdata+Vth); and
	providing a voltage to the driving sub-circuit(T5, T7)(Fig. 2a; ¶0028) by the charging sub-circuit(Cst)(FIG. 2a; ¶0028) so as to drive the light-emitting sub-circuit(OLED)(FIG. 2a; ¶0028) to emit light (¶0028).
Claim Rejections – 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 3, 5-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0371586 A1 to Chen et al. (“Chen”) in view of U.S. Patent Pub. No. 2016/0300532 A1 to Tan et al. (“Tan”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to claim 1, Chen discloses a pixel driving circuit (Fig. 3a; ¶0026), comprising: a control sub-circuit(T1, T2, T4)(Fig. 3a; ¶0030), a charging sub-circuit(Cst)(Fig. 3a; ¶0016), a driving sub-circuit(T3, T5)(Fig. 3a; ¶¶0018, 0030) and a light-emitting sub-circuit(OLED)(Fig. 3a; ¶0026),
	wherein the control sub-circuit(T1, T2, T4)(Fig. 3a; ¶0030) is connected with a data line(Data)(Fig. 3a; ¶0027 – data line Data is directly connected to T2 and coupling connected to T1 and T4) and a control line(Scan 1)(Fig. 3a; ¶0022), and the control sub-circuit(T1, T2, T4)(Fig. 3a; ¶0030) is connected with the driving sub-circuit(T3, T5)(Fig. 3a; ¶¶0018, 0030) through a first node(N2)(Fig. 3a; ¶0023 – node N2 may be considered to be a first node, which coupling connects T3 and T5 to T1, T2 and T4) and a second node(N1)(Fig. 3a; ¶0023 – node N1 may be considered to be a second node, which directly connects T3 to T2 and T4 and coupling connects T3 to T1 as well as coupling connects T5 to T1, T2 and T4);
	the charging sub-circuit(Cst)(Fig. 3a; ¶0016) is connected with the driving sub-circuit(T3, T5)(Fig. 3a; ¶¶0018, 0030) through the first node(N2)(Fig. 3a: Cst, T3, T5; ¶0023 – node N2 may be considered to be a first node, which coupling connects Cst to T3 and T5) and a third node(N3)(Fig. 3a; ¶0022 – node N3 may be considered to be a third node through which Cst is directly connected to T3 and T5);
	a first end(OLED’s top electrode)(Fig. 3a; ¶0026) of the light-emitting sub-circuit(OLED)(Fig. 3a; ¶0026) is connected with the driving sub-circuit(T3, T5)(Fig. 3a; ¶¶0018, 0030 – OLED’s top electrode is directly connected to T3 and coupling connected to T5), and a second end(OLED’s bottom electrode)(Fig. 3a; ¶0026) of the light-emitting sub-circuit(OLED)(Fig. 3a; ¶0026) is connected with a first power supply(PVDD)(Fig. 3a: OLED; ¶¶0022, 0026 – OLED’s bottom electrode is coupling connected to PVDD) or a second power supply(VSS)(Fig. 3a: OLED; ¶¶0016, 0026 – OLED’s bottom electrode is directly connected to VSS);
	the driving sub-circuit(T3, T5)(Fig. 3a; ¶¶0018, 0030) comprises a first transistor(T3)(Fig. 3a; ¶0030); and
	the control sub-circuit(T1, T2, T4)(Fig. 3a; ¶0030) is configured to control the first transistor(T3)(Fig. 3a; ¶0030) to charge the charging sub-circuit(Cst)(Fig. 3a; ¶¶0016, 0028) through the first node(N2)(Fig. 3a; ¶¶0022, especially – “a difference between voltages on two ends of the storage capacitor Cst is VN2-VN3=PVDD-Vdata+Vth”; 0023, especially – “the voltage of the node N2, i.e., N1 in this case, on the other end of the storage capacitor is changed into PVDD-Vdata+Vth+Voled” – T1 and T2 are turned ON while T4 is turned OFF to control T3 to turn ON for part of the time of a threshold compensation stage which allows charging of Cst via the first node N2 to create a charge difference across the charging sub-circuit and the third node(N3)(Fig. 3a; ¶0022, especially – “a difference between voltages on two ends of the storage capacitor Cst is VN2-VN3=PVDD-Vdata+Vth” – T1 and T2 are turned ON while T4 is turned OFF to control T3 to turn ON for part of the time of a threshold compensation stage which allows charging of Cst via third node N3 to create a charge difference across the charging sub-circuit Cst.), the charging sub-circuit(Cst)(Fig. 3a; ¶0016) is configured to provide a voltage (¶¶0023, 0029-0030) to the driving sub-circuit(T3, T5)(Fig. 3a; ¶¶0018, 0030) through the first node(N2)(Fig. 3a: T3, N1; ¶¶0022-0023 – node N2 may be considered to be a first node, through which voltage stored on Cst is provided to T3), and the driving sub-circuit(T3, T5)(Fig. 3a; ¶¶0018, 0030) is configured to drive the light-emitting sub-circuit(OLED)(Fig. 3a; ¶0026) to emit light (¶¶0023, 0029-0031).
	Chen does not expressly disclose the driving sub-circuit comprises a first thin film transistor.
	Tan discloses the driving sub-circuit(DTFT)(Fig. 3; ¶0074) comprises a first thin film transistor(DTFT)(Fig. 3; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen with Tan to provide a pixel driving circuit that can be fabricated more cheaply and that consumes a low amount of power. 

	As to claim 3, Chen and Tan teach wherein a gate electrode of the first thin film transistor (Chen: Fig. 3a: T3’s gate; ¶0030; Tan: ¶0036) of the driving sub-circuit (Chen: Fig. 3a: T3, T5; ¶¶0018, 0030; Tan: ¶0036) is connected with the first node (Chen: Fig. 3a: T3’s gate electrode is coupling connected to the first node N2; ¶¶0023, 0030; Tan: ¶0036), a source electrode of the first thin film transistor is connected with the third node (Chen: Fig. 3a: first electrode T3’s source electrode {i.e., T3’s electrode directly connected to third node N3}; ¶¶0023, 0030; Tan: ¶0036), and a drain electrode of the first thin film transistor is connected with the second node (Chen: Fig. 3a: first electrode T3’s drain electrode {i.e., T3’s electrode directly connected to PVDD} is coupling connected to second node N1; ¶¶0023, 0030; Tan: ¶0036).
	The motivation to combine Tan is set forth above for claim 1.

    PNG
    media_image4.png
    721
    977
    media_image4.png
    Greyscale

	As to claim 5, Chen discloses wherein the control sub-circuit(T1, T2, T4)(Fig. 3a; ¶0030) comprises a second transistor(T2)(Fig. 3a; ¶0030) and a third transistor(T1)(Fig. 3a; ¶0030),
	a gate electrode(T2’s gate)(Fig. 3a; ¶0030) of the second transistor(T2)(Fig.  and a gate electrode(T1’s gate)(Fig. 3a; ¶0030) of the third transistor(T1)(Fig. 3a; ¶0030) are connected with each other (Fig. 3a: T1’s gate, T2’s gate; ¶0030), and are both connected with the control line(Scan 1)(Fig. 3a: T1, T2; ¶¶0022, 0030);
	a drain electrode(T2’s electrode directly connected to data line Data)(Fig. 3a; ¶0030) of the second transistor(T2)(Fig. 3a; ¶0030) is connected with the data line(Data)(Fig. 3a; ¶0027); 
a source electrode(T2’s electrode directly connected to Data)(Fig. 3a; ¶0030) of the second transistor(T2)(Fig. 3a; ¶0030), a drain electrode(T1’s electrode directly connected to N2)(Fig. 3a; ¶0030) of the third transistor(T1)(Fig. 3a; ¶0030) are connected with the first node(N2)(Fig. 3a: T1, T2; ¶¶0023, 0034 – node N2 may be considered to be a first node, which is coupling connected with second transistor T2’s source electrode {i.e., T2’s electrode directly connected to Data} and directly connected to third transistor T1’s drain electrode {i.e., T1’s electrode directly connected to N2}); and
	a source electrode(T1’s electrode directly connected to PVDD)(Fig. 3a; ¶0030) of the third transistor(T1)(Fig. 3a; ¶0030) is connected with the second node(N1)(Fig. 3a: N1, T1; ¶0023 – node N1 may be considered to be a second node, which is coupling connected to third transistor T1’s source electrode {i.e., T1’s electrode directly connected to PVDD}).
	Tan discloses thin film transistors (¶0036, especially – “Transistors adopted in all embodiments of the present disclosure may be thin film transistors”).
	Before the effective filing date of the claimed invention it would have been Chen and Tan with Tan’s further teachings to provide a pixel driving circuit that can be fabricated more cheaply and that consumes a low amount of power. 
	Chen and Tan teach a second thin film transistor(Chen: Fig. 3a: T2; ¶0030; Tan: ¶0036) and a third thin film transistor(Chen: Fig. 3a: T1; ¶0030; Tan: ¶0036).

    PNG
    media_image4.png
    721
    977
    media_image4.png
    Greyscale

	As to claim 6, Chen and Tan teach wherein the control sub-circuit(Chen: Fig. 3a: T1, T2, T4; ¶0030; Tan: ¶0036) further comprises a fourth thin film transistor(Chen: Fig. 3a: T4; ¶0030; Tan: ¶0036),
	a gate electrode(Chen: Fig. 3a: T4’s gate; ¶0030; Tan: ¶0036) of the fourth thin film transistor(Chen: Fig. 3a: T4; ¶0030; Tan: ¶0036), a gate electrode(Chen: Fig. 3a: T2’s gate; ¶0030; Tan: ¶0036) of the second thin film transistor(Chen: Fig. 3a: T2; ¶0030; Tan: ¶0036) and a gate electrode(Chen: Fig. 3a: T1’s gate; ¶0030; Tan: ¶0036) of the third thin film transistor(Chen: Fig. 3a: T1; ¶0030; Tan: ¶0036) are connected (Chen: Fig. 3a: T1’s gate, T2’s gate and T4’s gate; ¶0030; Tan: ¶0036);
	a source electrode(Chen: Fig. 3a: T4’s electrode directly connected to N2; ¶0030; Tan: ¶0036) of the fourth thin film transistor(Chen: Fig. 3a: T4; ¶0030; Tan:  is connected with the second node(Chen: Fig. 3a: N1, T4; ¶0023 – second node N1 is coupling connected to the source electrode of the fourth transistor T4 {i.e., T4’s electrode directly connected to N2}; Tan: ¶0036); and a drain electrode(Chen: Fig. 3a: T4’s electrode directly connected to N1; ¶0030; Tan: ¶0036) of the fourth thin film transistor(Chen: Fig. 3a: T4; ¶0030; Tan: ¶0036) is connected with the first power supply(Chen: Fig. 3a: PVDD, T4 – fourth transistor T4’s drain electrode {i.e., T4’s electrode directly connected to N1} is coupling connected to the first power supply PVDD; ¶¶0022, 0030; Tan: ¶0036).
	The motivation to combine Tan is set forth above for claim 5.

    PNG
    media_image4.png
    721
    977
    media_image4.png
    Greyscale

	As to claim 7, Chen and Tan teach wherein the control sub-circuit (Chen: Fig. 3a: T1, T2, T4; ¶0030; Tan: ¶0036) comprises a second thin film transistor (Chen: Fig. 3a: T2; ¶0030; Tan: ¶0036), a third thin film transistor (Chen: Fig. 3a: T1; ¶0030; Tan: ¶0036) and a fourth thin film transistor (Chen: Fig. 3a: T4; ¶0030; Tan: ¶0036);
	a gate electrode of the second thin film transistor (Chen: Fig. 3a: T2’s gate; ¶0030; Tan: ¶0036), a gate electrode of the third thin film transistor (Chen: Fig. 3a: Tan: ¶0036) and a gate electrode of the fourth thin film transistor (Chen: Fig. 3a: T4’s gate; ¶0030; Tan: ¶0036) are connected (Chen: Fig. 3a: T1’s gate, T2’s gate, T3’s gate; ¶0030; Tan: ¶0036), and are connected all with the control line (Chen: Fig. 3a: Scan 1, T1’s gate, T2’s gate, T3’s gate; ¶¶0022, 0030; Tan: ¶0036);
	a drain electrode of the second thin film transistor is connected with the data line (Chen: Fig. 3a: T2’s electrode directly connected to data line Data; ¶0030; Tan: ¶0036); 
a source electrode of the second thin film transistor (Chen: Fig. 3a: N2, T2’s electrode directly connected to N1; ¶0030 – node N2 may be considered to be a first node, which is coupling connected with second transistor T2’s source electrode {i.e., T2’s electrode directly connected to Data; Tan: ¶0036) and a drain electrode of the third thin film transistor are connected with the first node (Chen: Fig. 3a: N2, T1’s electrode directly connected to N2 – node N2 may be considered to be a first node, which is directly connected with third transistor T1’s drain electrode {i.e., T1’s electrode directly connected to N2}; Tan: ¶0036);
	a source electrode of the third thin film transistor is connected with the second node (Chen: Fig. 3a: N1, T1’s electrode directly connected to PVDD; ¶0030 – node N1 may be considered to be a second node, which is coupling connected to third transistor T1’s source electrode {i.e., T1’s electrode directly connected to PVDD}; Tan: ¶0036);
the second node is connected with the first power supply (Chen: Fig. 3a: N1; ¶¶0022-0023 – second node N1 is coupling connected to the first power supply PVDD); and
	a drain electrode of the fourth thin film transistor is connected with the third node (Chen: Fig. 3a: T4’s drain electrode {T4’s electrode directly connected to N1} is coupling connected to the third node N3; ¶0030; Tan: ¶0036), and a source electrode of the fourth thin film transistor is connected with the second power supply (Chen: Fig. 3a: T4’s source electrode {T4’s electrode directly connected to N2} is coupling connected to the second power supply Vss; ¶¶0016, 0030; Tan: ¶0036).
	The motivation to combine Tan is set forth above for claim 5.

	As to claim 8, Chen and Tan teach wherein the light-emitting sub-circuit comprises a light-emitting component (Chen: Fig. 3a: OLED; ¶0026), an anode of the light-emitting component is connected with the third node (Chen: Fig. 3a: OLED’s top electrode directly connected to the third node N3; ¶¶0022, 0026), and a cathode of the light-emitting component is connected with the second power supply (Chen: Fig. 3a: OLED’s bottom electrode directly connected to the second power supply Vss; ¶¶0016, 0026).

    PNG
    media_image4.png
    721
    977
    media_image4.png
    Greyscale

	As to claim 16, Chen discloses wherein the control sub-circuit(T1, T2, T4)(Fig. 3a; ¶0030) comprises a second transistor(T2)(Fig. 3a; ¶0030) and a third transistor(T1)(Fig. 3a; ¶0030),
	a gate electrode(T2’s gate)(Fig. 3a; ¶0030) of the second transistor(T2)(Fig. 3a; ¶0030) and a gate electrode(T1’s gate)(Fig. 3a; ¶0030) of the third transistor(T1)(Fig. 3a; ¶0030) are connected with each other (Fig. 3a: T1’s gate, T2’s gate; ¶0030), and are both connected with the control line(Scan 1)(Fig. 3a: T1, T2; ¶¶0022, 0030);
	a drain electrode(T2’s electrode directly connected to data line Data)(Fig. 3a; ¶0030) of the second transistor(T2)(Fig. 3a; ¶0030) is connected with the data line(Data)(Fig. 3a; ¶0027); 
a source electrode(T2’s electrode directly connected to Data)(Fig. 3a; ¶0030) of the second transistor(T2)(Fig. 3a; ¶0030), a drain electrode(T1’s electrode directly connected to N2)(Fig. 3a; ¶0030) of the third transistor(T1)(Fig. 3a; ¶0030) are connected with the first node(N2)(Fig. 3a: T1, T2; ¶¶0023, 0034 – node N2 may be considered to be a first node, which is coupling connected with second transistor T2’s source electrode {i.e., T2’s electrode directly connected to Data} and directly connected to third transistor T1’s drain electrode {i.e., T1’s electrode directly connected to N2}); and
	a source electrode(T1’s electrode directly connected to PVDD)(Fig. 3a; ¶0030) of the third transistor(T1)(Fig. 3a; ¶0030) is connected with the second node(N1)(Fig. 3a: N1, T1; ¶0023 – node N1 may be considered to be a second node, which is coupling connected to third transistor T1’s source electrode {i.e., T1’s electrode .
	Tan discloses thin film transistors (¶0036, especially – “Transistors adopted in all embodiments of the present disclosure may be thin film transistors”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen and Tan with Tan’s further teachings to provide a pixel driving circuit that can be fabricated more cheaply and that consumes a low amount of power. 
	Chen and Tan teach a second thin film transistor(Chen: Fig. 3a: T2; ¶0030; Tan: ¶0036) and a third thin film transistor (Chen: Fig. 3a: T1; ¶0030; Tan: ¶0036).

	As to claim 17, Chen and Tan teach wherein the control sub-circuit (Chen: Fig. 3a: T1, T2, T4; ¶0030; Tan: ¶0036) further comprises a fourth thin film transistor (Chen: Fig. 3a: T4; ¶0030; Tan: ¶0036),
	a gate electrode (Chen: Fig. 3a: T4’s gate; ¶0030; Tan: ¶0036) of the fourth thin film transistor (Chen: Fig. 3a: T4; ¶0030; Tan: ¶0036), a gate electrode (Chen: Fig. 3a: T2’s gate; ¶0030; Tan: ¶0036) of the second thin film transistor (Chen: Fig. 3a: T2; ¶0030; Tan: ¶0036) and a gate electrode (Chen: Fig. 3a: T1’s gate; ¶0030; Tan: ¶0036) of the third thin film transistor (Chen: Fig. 3a: T1; ¶0030; Tan: ¶0036) are connected (Chen: Fig. 3a: T1’s gate, T2’s gate and T4’s gate; ¶0030; Tan: ¶0036);
	a source electrode(Chen: Fig. 3a: T4’s electrode directly connected to N2; ¶0030; Tan: ¶0036) of the fourth thin film transistor(Chen: Fig. 3a: T4; ¶0030; Tan: ¶0036) is connected with the second node (Chen: Fig. 3a: N1, T4; ¶0023 – second node N1 is coupling connected to the source electrode of the fourth transistor T4 {i.e., Tan: ¶0036); and a drain electrode (Chen: Fig. 3a: T4’s electrode directly connected to N1; ¶0030; Tan: ¶0036) of the fourth thin film transistor (Chen: Fig. 3a: T4; ¶0030; Tan: ¶0036) is connected with the first power supply (Chen: Fig. 3a: PVDD, T4 – fourth transistor T4’s drain electrode {i.e., T4’s electrode directly connected to N1} is coupling connected to the first power supply PVDD; ¶¶0022, 0030; Tan: ¶0036).
	The motivation to combine Tan is set forth above for claim 5.

    PNG
    media_image4.png
    721
    977
    media_image4.png
    Greyscale

	As to claim 18, Chen discloses wherein the control sub-circuit(T1, T2, T4)(Fig. 3a; ¶0030) comprises a second transistor(T2)(Fig. 3a; ¶0030), a third transistor(T1)(Fig. 3a; ¶0030) and a fourth transistor(T4)(Fig. 3a; ¶0030);
a gate electrode(T2’s gate)(Fig. 3a; ¶0030) of the second transistor(T2)(Fig. 3a; ¶0030), a gate electrode(T1’s gate)(Fig. 3a; ¶0030) of the third transistor(T1)(Fig. 3a; ¶0030) and a gate electrode(T4’s gate)(Fig. 3a; ¶0030) of the fourth transistor(T4)(Fig. 3a; ¶0030) are connected (Fig. 3a: T1’s gate, T2’s gate, T4’s gate; ¶0030), and are connected all with the control line (Fig. 3a: Scan 1, T1’s gate, T2’s gate, T4’s gate; ¶0030);
	a drain electrode(T2’s electrode directly connected to N1)(Fig. 3a; ¶0030) of the second transistor(T2)(Fig. 3a; ¶0030) is connected with the data line(Data)(Fig. 3a: T2’s drain electrode {i.e., T2’s electrode directly connected to N1} is coupling connected to data line Data; ¶0030); 
a source electrode(T2’s electrode directly connected to Data)(Fig. 3a; ¶0030) of the second transistor(T2)(Fig. 3a; ¶0030) and a drain electrode(T1’s electrode directly connected to N2)(Fig. 3a; ¶0030) of the third transistor(T1)(Fig. 3a; ¶0030) are connected with the first node(N2)(Fig. 3a; ¶0023 – node N2 may be considered to be a first node, which is coupling connected to the second transistor T2’s source electrode {i.e., T2’s electrode directly connected to Data} and directly connected to T1’s drain electrode {i.e., T1’s electrode directly connected to T1});
	a source electrode(T1’s electrode directly connected to PVDD)(Fig. 3a; ¶0030) of the third transistor(T1)(Fig. 3a; ¶0030) is connected with the second node(N1)(Fig. 3a; ¶0023 – node N1 may be considered to be a second node, which is coupling connected to the third transistor T1’s source electrode {i.e., T1’s electrode directly connected to PVDD}); 
the second node(N1)(Fig. 3a; ¶0023) is connected with the first power supply(PVDD)(Fig. 3a; ¶0022 - node N1 may be considered to be a second node, which is coupling connected to the first power supply PVDD); and
	a drain electrode(T4’s electrode directly connected to N1)(Fig. 3a; ¶0030) of the fourth transistor(T4)(Fig. 3a; ¶0030) is connected with the third node(N3)(Fig. 3a; ¶0022 – node N3 may be considered to be a third node, which is directly connected to the fourth transistor T4’s drain electrode {i.e., T4’s electrode directly connected to N1}), and a source electrode(T4’s electrode directly connected to N2)(Fig. 3a; ¶0030) of the fourth thin film transistor(T4)(Fig. 3a; ¶0030) is connected with the second power supply(VSS)(Fig. 3a; ¶0016 – second power supply VSS is coupling connected to fourth transistor T4’s source electrode {i.e., T4’s electrode directly connected to N2}).
	Tan discloses thin film transistors (¶0036, especially – “Transistors adopted in all embodiments of the present disclosure may be thin film transistors”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen and Tan with Tan’s further teachings to provide a pixel driving circuit that can be fabricated more cheaply and that consumes a low amount of power. 
	Chen and Tan teach a second thin film transistor(Chen: Fig. 3a: T2; ¶0030; Tan: ¶0036), a third thin film transistor(Chen: Fig. 3a: T1; ¶0030; Tan: ¶0036) and a fourth transistor(Chen: Fig. 3a: T4; ¶0030; Tan: ¶0036).

As to claim 19, Chen and Tan teach wherein the light-emitting sub-circuit comprises a light-emitting component (Chen: Fig. 3a: OLED; ¶0026), an anode of the light-emitting component is connected with the third node (Chen: Fig. 3a: OLED’s top electrode directly connected to the third node N3; ¶¶0022, 0026), and a cathode of the light-emitting component is connected with the second power supply (Chen: Fig. 3a: OLED’s bottom electrode directly connected to the second power supply Vss; ¶¶0016, 0026).
13.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0371587 A1 to Chen et al. (“Chen II”) in view of U.S. Patent Pub. Tan et al. (“Tan”).

    PNG
    media_image5.png
    591
    828
    media_image5.png
    Greyscale

	As to claim 11, Chen II discloses wherein the control sub-circuit(T1, T2, T4)(Fig. 2a; ¶¶0027) comprises a second transistor(T2)(Fig. 2a; ¶0027) and a third transistor(T4)(Fig. 2a; ¶0027), the driving sub-circuit(T5, T7)(Fig. 2a; ¶0028) comprises a first transistor(T5)(Fig. 2a; ¶0028), the charging sub-circuit(Cst)(Fig. 2a; ¶0027) comprises a storage capacitor(Cst)(Fig. 2a; ¶0027),
	controlling the driving sub-circuit(T5, T7)(Fig. 2a; ¶0028) to charge the charging sub-circuit(Cst)(FIG. 2a; ¶0027) by the control sub-circuit(T1, T2, T4)(Fig. 2a; ¶0027), comprises:
	providing a high level signal by the control line(Scan)(Fig. 2a; ¶0027) to turn on the second transistor(T2)(Fig. 2a; ¶0027) and the third transistor(T4)(Fig. 2a; ¶0027); and
	providing a signal current by the data line(Data)(Fig. 2a; ¶0027), the signal current charging the storage capacitor(Cst)(FIG. 2a; ¶0027) through a gate electrode and a source electrode of the first transistor(T5)(Fig. 2a; ¶0027 – SCAN turns ON T1 causing T5 to turn ON to charge CST’s bottom electrode until T5’s gate voltage minus T5’s source voltage is larger than T5’s threshold voltage at which point T5 is turned OFF and CST’s bottom electrode is charged to Vdata-Vth, and the difference between the top electrode of CST charged at PVDD and the bottom electrode of CST charged at Vdata-Vth is PVDD-Vdata+Vth.).
	Chen II does not expressly disclose a second thin film transistor and a third thin film transistor, a first thin film transistor.
Tan discloses thin film transistors (Fig. 3: DTFT; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen with Tan to provide a driving method of a pixel driving circuit in which the pixel driving circuit consumes a low amount of power and has a lower fabrication cost. 
	Chen II and Tan teach a second thin film transistor (Chen II: Fig. 2a: T2; ¶0027; Tan: Fig. 3: DTFT; ¶¶0003, 0036, 0074) and a third thin film transistor (Chen II: Fig. 2a: T4; ¶0027; Tan: Fig. 3: DTFT; ¶¶0003, 0036, 0074), the driving sub-circuit comprises a first thin film transistor (Chen II: Fig. 2a: T5; ¶0028; Tan: Fig. 3: DTFT; ¶¶0003, 0036, 0074).

	As to claim 12, Chen II and Tan teach wherein providing the voltage to the driving sub-circuit (Chen II: Fig. 2a: T5, T7; ¶0028) by the charging sub-circuit Chen II: FIG. 2a: Cst; ¶0028) so as to drive the light-emitting sub-circuit (Chen II: FIG. 2a: OLED; ¶0028) to emit light (Chen II: ¶0028) comprises:
	providing a low level signal by the control line (Chen II: FIG. 2a: Scan; ¶0028) so as to turn off the second thin film transistor (Chen II: Fig. 2a: T2; ¶0028; Tan: ¶¶0003, 0036, 0074) and the third thin film transistor (Chen II: Fig. 2a: T4; ¶0028; Tan: ¶¶0003, 0036, 0074);
	providing a high level signal to a gate electrode of the first thin film transistor by the storage capacitor so as to turn on the first thin film transistor (Chen II: Fig. 2a: Cst, T1; ¶0028; Tan: ¶¶0003, 0036, 0074); and
	providing a high level signal by the first power supply so as to drive the light-emitting sub-circuit to emit light (Chen II: FIG. 2a: OLED, PVDD; ¶¶0023, 0028).
	The motivation to combine Tan is set forth above for claim 11.

    PNG
    media_image5.png
    591
    828
    media_image5.png
    Greyscale

As to claim 13, Chen II discloses wherein the control sub-circuit (T1, T2, T4)(Fig. 2a; ¶0023) comprises a second transistor(T2)(Fig. 2a; ¶0027), a third transistor(T4)(Fig. 2a; ¶0027) and a fourth transistor(T1)(Fig. 2a; ¶0027), the driving sub-circuit(T5, T7)(Fig. 2a; ¶0028) comprises a first transistor(T5)(Fig. 2a; ¶0028), the charging sub-circuit(Cst)(Fig. 2a; ¶0027) comprises a storage capacitor(Cst)(Fig. 2a; ¶0027),
	controlling the driving sub-circuit(T5, T7)(Fig. 2a; ¶0028) to charge the charging sub-circuit(Cst)(FIG. 2a; ¶0027) by the control sub-circuit (T1, T2, T4)(Fig. 2a; ¶0027) comprises:
	providing a high level signal by the control line(Scan)(Fig. 2a; ¶0027) so as to turn on the second transistor(T2)(Fig. 2a; ¶0027), the third transistor(T4)(Fig. 2a; ¶0027) and the fourth transistor(T1)(Fig. 2a; ¶0027); and
	providing a signal current by the data line(Data)(Fig. 2a; ¶0027), the signal current charging the storage capacitor(Cst)(FIG. 2a; ¶0027) through a gate electrode and a source electrode of the first transistor(T5)(Fig. 2a; ¶0027 – SCAN turns ON T1 causing T5 to turn ON to charge the lower electrode of CST until it reaches Vdata-Vth at which point T5 is turned OFF and the difference between the top electrode of CST charged at PVDD and the bottom electrode of CST charged at Vdata-Vth is PVDD-Vdata+Vth).
Chen II does not expressly disclose a second thin film transistor, a third thin film transistor and a fourth thin film transistor, a first thin film transistor.
Tan discloses thin film transistors (Fig. 3: DTFT; ¶¶0003, especially – “driving thin film transistors (TFTs)”, 0036, 0074).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen II with Tan to provide a  pixel driving circuit consumes a low amount of power and has a lower fabrication cost.
	Chen II and Tan teach a second transistor (Chen II: Fig. 2a: T2; ¶0027; Tan: Fig. 3: DTFT; ¶¶0003, 0036, 0074), a third transistor (Chen II: Fig. 2a: T4; ¶0027; Tan: Fig. 3: DTFT; ¶¶0003, 0036, 0074) and a fourth thin film transistor (Chen II: Fig. 2a: T1; ¶0027; Tan: Fig. 3: DTFT; ¶¶0003, 0036, 0074), a first thin film transistor (Chen II: Fig. 2a: T5, T7; ¶0028; Tan: Fig. 3: DTFT; ¶¶0003, 0036, 0074).

	As to claim 14, Chen II and Tan teach wherein providing the voltage to the driving sub-circuit (Chen II: Fig. 2a: T5, T7; ¶0028) by the charging sub-circuit (Chen II: FIG. 2a: Cst; ¶0028) so as to drive the light-emitting sub-circuit (Chen II: FIG. 2a: OLED; ¶0028) to emit light (Chen II: ¶0028) comprises:
	providing a low level signal by the control line (Chen II: FIG. 2a: Scan; ¶0028) so as to turn off the second thin film transistor (Chen II: Fig. 2a: T2; ¶0028; Tan: ¶¶0003, 0036, 0074), the third thin film transistor (Chen II: Fig. 2a: T4; ¶0028; Tan: ¶¶0003, 0036, 0074) and the fourth thin film transistor (Chen II: Fig. 2a: T1; ¶0028; Tan: ¶¶0003, 0036, 0074);
	providing a high level signal to a gate electrode of the first thin film transistor through the storage capacitor so as to turn on the first thin film transistor (Chen II: Fig. 2a: Cst, T1; ¶0028; Tan: ¶¶0003, 0036, 0074); and
	providing a high level signal by the first power supply so as to drive the light-emitting sub-circuit to emit light (Chen II: FIG. 2a: OLED, PVDD; ¶¶0023, 0028).
	The motivation to combine Tan is set forth above for claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692